Title: To George Washington from Tobias Lear, 9 November 1793
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            New York November 9th 1793
          
          A thousand times after my letter to you, enclosing Observations on the Potomack &c.
            had gone, did I wish to recall it: for the more I reflected on your situation at this
            moment, in point of business, the more did I see the impropriety, as well as the
            unfriendliness of my adding to that burthen, which I could not but know was at least as
            great as it ought to be, and more especially as mine was a business in which the public
            was not interested. I have been ever since distressed on that account. And the good
            letter with which I have been this day honored from you, has not removed my uneasiness
            on that score; altho’ it is to me another proof of that attention towards me which has
            already made too deep an impression on my mind for time or any event to erase. I say it
            did not remove my uneasiness; because I was convinced by it and the notes & letters
            accompanying it, that it must have taken up more of your time than I had, upon any
            grounds, a right to ask for at this busy moment. My thanks & gratitude, my very dear
            & honored Sir, are too small to offer for all your goodness to me: But they are all
            I have that can be acceptable to you.
          
          I have seen Mr Robertson, who took your portrait for the Earl of Buchan, and he tells
            me that he sent it to his Lordship, by way of Glascow, more than six months since; but
            he had never heard whether it got to hand or not—and says he is much distressed to learn
            that the Earl had not receivd it when his letter to you was written—and that he shall
            not rest until he has ascertained its fate.
          I have got all the information of & about the man whom I mentioned in my last, that
            time & circumstances have permitted me to do. He is a tolerably well sized &
            well made man of about 5 feet 8 or 9 inches—and about 30 years of age—a German by
            birth—speaks the french language well—dresses Ladies’ & Gentlemen’s hair very
              well.
          The account which he gives of himself is—that he lived for upwards of four years with
            Lord Barrymore as his Valet de Chambre and occasionally acted as his Steward. Finding
            that the Expenses to which Lord B. was subjected from his stile of living & other
            extravagances would not allow him to pay his domestics so regularly as their necessities
            required, he thought best to quit him; and as a Mr Cox, who had superintended the
            building a Theatre for Lord Barrymore, was about to come to Philadelphia for the purpose
            of attending the building the new Theatre there, he thought it a good opportunity of
            trying his fortune in this Country —and was, after he
            got to Philadelphia, fixed upon as a suitable person to keep the Coffee rooms in the New
            Theatre; but the use of that Theatre having been postponed—he found it necessary to
            resort to other means for a living—and followed the business of hair dressing there for
            some months, ’till Mr Hyde came to this place to keep the Tontine Coffee House when he
            came here with him & has been since the hair dresser of the Coffee House. He says he
            understands the duties of a Butler well—and can set out a table in as handsome a manner
            as any man: But he is not acquainted with marketing or providing for a family—He would
            prefer acting as Valet & Butler to having the duty of one only. He would not
            undertake the business for less than two hundred & fifty
              dollars per year. Thus far the man says of & for himself. His price I tell
            him puts him out of the question; if every thing else should answer.
          Mr Hyde seems to be the only person who knows anything particular about the man here.
            He says he is a sober, steady, neat man—He has lived in the Coffee
            House ever since Hyde has kept it—Hyde says he thinks the man capable of doing those
            things which he professes—and from his own knowledge of the kind of person who would be
            servicable & agreeable to you, Hyde says he could venture to recommend this man.
          The foregoing is all I can collect respecting Jacob Baur & therefrom it must be
            left with you, my dear Sir, to decide. Should you think any thing further of him, Mr
            Hyde seems to be the only person capable of giving information here.
          Tomorrow, wind & weather permitting, I shall sail—and let me visit whatever clime I
            may—or let whatever will be my situation, I shall never fail, my dear & honored Sir,
            to implore the best of Heaven’s blessings for your health & happiness—I feel more
            for your goodness towards me than I can or ought to express to you—Accept every thing
            that a grateful heart can give & present me, if you please, in the most respectful
            & dutiful manner to Mrs Washington. With truth & sincerity, I always shall be
            your devoted & affectionate friend & servant
          
            Tobias Lear.
          
        